IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,876-01


                EX PARTE JAMES CHRISTOPHER PHILLIPS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 6880-A IN THE 39TH DISTRICT COURT
                            FROM HASKELL COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of Engaging in Organized Criminal Activity and sentenced to

nineteen years’ imprisonment. Applicant, through habeas counsel, filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel affirmatively

misadvised him as to parole eligibility. See Strickland v. Washington, 466 U.S. 668 (1984); Ex parte

Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012). The trial court held an evidentiary hearing

and recommends that this Court grant habeas relief. The habeas record forwarded to this Court does

not indicate whether trial counsel knows of the habeas claims and was given an opportunity to
                                                                                                       2

respond. This Court normally requires that trial counsel be given an opportunity to respond before

this Court finds counsel to have provided ineffective assistance. Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d).

        The trial court shall provide trial counsel an opportunity to respond to the allegations of

ineffective assistance. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). The trial court shall make additional findings of fact and conclusions of law as to

whether Applicant’s plea was involuntary after considering counsel’s response, if any. The trial

court may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: July 27, 2022
Do not publish